Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The office action sent in response to Applicant’s communication received on 4/25/2022 for the application number 17728252. The office hereby acknowledges receipt of the following placed of record in the file: Specification, Abstract, Oath/Declaration and claims. 

Claims 1-24 are presented for examination. 
Priority
This application is a continuation of a prior filed application 17/077,965  filed on 3/11/2021 which has a prior filed provisional application filed on 3/11/2020 

Double Patenting
Claims 1 -24  of this application is patentably indistinct from claim  1 – 18 of ( US  Pat 11361749  ) . Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24  are rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Pat No. 11361749 .  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
After analyzing the language of the claims, it is clear that claims 1-24 are merely an obvious variation of claims 1-18 of U.S. Pat  No. 11361749 . Therefore, these two sets of claims are not patentably distinct.
Claims 1, 7 and 13 of the U.S. Pat  No. 11361749  reads on instant claims 1, 9 and 17. 
Claims 2, 8 and 14  of the U.S. Pat  No. 11361749  reads on instant claims 2, 10 and 18
Claims 3, 9 and 15  of the U.S. Pat  No. 11361749  reads on instant claims 3, 11 and 19 
Claims 4, 10 and 16  of the U.S. Pat  No. 11361749  reads on instant claims 4, 12 and 20
Claims 5, 11 and 17  of the U.S. Pat  No. 11361749  reads on instant claims 5, 13 and 21
Claims 1, 7 and 13 of the U.S. Pat  No. 11361749  reads on instant claims 6, 14 and 22
Claims 6, 12 and 18  of the U.S. Pat  No. 11361749  reads on instant claims 7, 15 and 23 
Claims 1, 7 and 13  of the U.S. Pat  No. 11361749  reads on instant claims  8, 16 and 24

For Claims1, 4-6, 9-11 and 15 -16 although the conflicting claims are not identical, they are not patentably distinct from each other, because each claimed limitations of claims  of the current application are anticipated by to the corresponding limitations of claim 1-18 of the reference patent. 
Claims 1, 4-6, 9-11 and 15 -16 of this application is patentably indistinct from claim  1, 4-6, 9-11 and 14-15  of ( US  Pat  11398216) . Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1, 4-6, 9-11 and 15 -16    are rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims1, 4-6, 9-11 and 14-15  of U.S. Pat No.  11398216 .  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
After analyzing the language of the claims, it is clear that claims 1-24 are merely an obvious variation of claims 1, 4-6, 9-11 and 14-15  of U.S. Pat  No.  11398216 . Therefore, these two sets of claims are not patentably distinct. Claims 1, 4-6, 9-11 and 15 -16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat  No.  11398216   and   Dietz ( US Pub: 20190028696)
Claims 1, 6 and 11 of the U.S. Pat  No.  11398216  reads on instant claims 1, 9 and 17. Claims 1, 6 and 11 of U.S. Pat  No.  11398216  does not teach the concept of steering one or more audio recording beams at the zone within the three- dimensional space based upon, at least in part, the zone being identified by tagging the at least one of the one or more stationary objects within the three-dimensional space of the three-dimensional model obtained from the calibration information by the video recording subsystem, wherein steering the one or more audio recording beams is disfavored outside of the zone regardless of conversations occurring outside of the zone
However Dietz steering one or more audio recording beams at the zone within the three- dimensional space based upon, at least in part, the zone being identified by tagging the at least one of the one or more stationary objects within the three-dimensional space of the three-dimensional model obtained from the calibration information by the video recording subsystem, wherein steering the one or more audio recording beams is disfavored outside of the zone regardless of conversations occurring outside of the zone ( beam steering towards the zone, Para 0069-0075, Fig 9; wherein the zone is tagged inherent from viewing/listening regions, Para 0023 )
It would have been obvious to modify the U.S. Pat  No.  11398216  with Dietz to record information 
Claims 5, 10 and 15 of the U.S. Pat  No. 11398216   reads on instant claims 4, 12 and 20
Claims 4, 9 and 16   of the U.S. Pat  No. 11398216   reads on instant claims 7, 15 and 23

For Claims 1, 4-6, 9-11 and 15 -16   although the conflicting claims are not identical, they are not patentably distinct from each other, because each claimed limitations of claims 1, 4-6, 9-11 and 15 -16  of the current application are anticipated by to the corresponding limitations of claim 1, 4-6, 9-11 and 14-15   of the reference patent. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-13 and 15-21 and 23-24   are rejected under 35 U.S.C. 103 as being unpatentable over Dietz ( US Pub: 20190028696) and further in view of Lovitt ( US Pat 10595149)  


Regarding claim 1, Dietz teaches a computer-implemented method, executed on a computing device, comprising: obtaining calibration information for a three-dimensional space incorporating an ambient cooperative intelligence (ACI) system, wherein the ACI system includes a video recording subsystem( video, Para 0045), wherein the calibration information from the video recording subsystem includes a three-dimensional model of at least a portion of the three-dimensional space( visual mapping includes calibration information, Para 0057, 0077, 0050), wherein the three-dimensional model is configured to define at least one of one or more stationary objects within the three- dimensional space and one or more interaction zones within the three-dimensional space( 3d space includes zone  ( which includes stationary object, Fig 3), Para 0038-0043, 0077), wherein the at least one of the one or more stationary objects within the three-dimensional space is defined by accessing an object datasource, ( zone information is pre-stored, Para 0050, 0056-0057) , wherein the one or more interaction zones within the three-dimensional space includes a zone proximate the at least one of the one or more stationary objects within the three- dimensional space( fig 5b, Fig 7), wherein the zone is identified by the one or more stationary objects tagged within the three-dimensional model ( pre stored zone information, Para 0050) ; processing the calibration information to calibrate the ACI system based upon, at least in part, the video recording subsystem( calibration based on the camera, Claim 18; Para 0079-0080); and steering one or more audio recording beams at the zone within the three- dimensional space based upon, at least in part, the zone being identified by tagging the at least one of the one or more stationary objects within the three-dimensional space of the three-dimensional model obtained from the calibration information by the video recording subsystem, wherein steering the one or more audio recording beams is disfavored outside of the zone regardless of conversations occurring outside of the zone( beam steering towards the zone, Para 0069-0075, Fig 9; wherein the zone is tagged inherent from viewing/listening regions, Para 0023 )
Dietz does not explicitly teaches ACI system 
However Lovitt teaches ACI system ( collecting all the information in the environment, Col 18, line 47-67, Fig 6-9; ambient data, Col 12 line 32-45) ; and steering one or more beams based on the objects moved ( based on the location where the user moved, steer the beams, Col 4, line 15-25( video/3d location cameras) , Col 8, line 25-45) ; steer the beams based on the location of the user, Col 13, line 55-67; Col 14, line 1-67) 
It would have been obvious having the teachings of Dietz to further include the concepts of Lovitt before effective filing date to get all the sensitive data and  to provide a clear and intelligible audio signal to the user. The audio beam may be a focused region to which a microphone is directed in order to capture audio signals ( Col 1, line 28-45, Lovitt) 

Regarding claim 2, Lovitt as above in claim 1, wherein the calibration information is obtained from an ACI calibration platform (ambient intelligence system, Fig 4-9, Lovitt )

Regarding claim 3, Dietz as above in claim 1, teaches  wherein the calibration information includes one or more audio calibration signals (audio calibration, Para 0072-0077)

Regarding claim 4, Dietz as above in claim 3, wherein the one or more audio calibration signals includes one or more of. a noise signal; a sinusoid signal; and a multi-frequency signal  ( Para 0074)
Regarding claim 5, Dietz as above in claim 3,  teaches wherein the one or more audio calibration signals are utilized, in whole or in part, to calibrate one or more audio acquisition devices within the three-dimensional space ( audio calibration, Para 0072-0079)

Regarding claim 7, Dietz as above in claim 1,  teaches  wherein the three-dimensional model is further configured to define at least one of. one or more subspaces within the three-dimensional space; one or more features within the three-dimensional space; and one or more noise sources within the three-dimensional space ( 3d zones ( volumes boxes), Para 0038)
Regarding claim 8,  Deitz modified by Lovitt teaches zone as a 3 environment, however does not explicitly mentions   wherein the zone is an examination zone
Examiner is taking official notice that zone is an examination zone 
It would have been obvious to one having ordinary skill in the art before effective filing date to have the zone as an examination zone since the Examiner takes Official Notice of the equivalent use in the art so that the concept of 3 d environment can be used in the examination room  and it would be within the level of ordinary skill in the art to use that system in that way

Regarding claim 9, arguments analogous to claim 1, are applicable. In addition Dietz  a computer program product residing on a non-transitory computer readable medium ( processing units, Para 0020, Fig 1) 

Regarding claim 10, arguments analogous to claim 2, are applicable 
Regarding claim 11, arguments analogous to claim 3, are applicable 
Regarding claim 12, arguments analogous to claim 4, are applicable 
Regarding claim 13, arguments analogous to claim 5, are applicable 
Regarding claim 15, arguments analogous to claim 7, are applicable. 
Regarding claim 16, arguments analogous to claim 8 are applicable. 
Regarding claim 17, arguments analogous to claim 1, are applicable. In addition Dietz  a computer program product residing on a non-transitory computer readable medium ( processing units, Para 0020, Fig 1)
Regarding claim 18, arguments analogous to claim 2, are applicable 
Regarding claim 19, arguments analogous to claim 3, are applicable 
Regarding claim 20, arguments analogous to claim 4, are applicable 
Regarding claim 21, arguments analogous to claim 5, are applicable 
Regarding claim 23, arguments analogous to claim 7, are applicable. 
Regarding claim 24, arguments analogous to claim 8, are applicable. 

Claims 6, 14 and 22  and are rejected under 35 U.S.C. 103 as being unpatentable over Dietz ( US Pub: 20190028696) and further in view of Lovitt ( US Pat 10595149)   and further in view of Zilberman ( US Pub 20200275207) 
Regarding claim 6, Dietz modified by Lovitt as above in claim 1, does not explicitly teach  wherein the at least one of the one or more stationary objects is tagged within the three-dimensional model to identify the one or more stationary objects
However, Zilberman teaches wherein the at least one of the one or more stationary objects is tagged within the three-dimensional model to identify the one or more stationary objects ( The 3D model generally includes data about arrangement of stationary objects within the space to thereby determine one or more coverage zones associates with the one or more transducer units. Thus, when one or more of the TDSMs provides data indicative of user being located in certain location in the space, a communication session (remotely initiated or by the user) is conducted privately using a transducer unit selected to provide optimal coverage to the user's location, Para 0017, 0208) 
It would have been obvious having the teachings of Dietz and Lovitt  to further include the concept of Zilberman before effective filing date so the sounds within the coverage regions can be recorded ( Para 0017, Zilberman ) 
Regarding claim 14, arguments analogous to claim 6, are applicable 
Regarding claim 22, arguments analogous to claim 6, are applicable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674